Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DIVISION OF FLORIDA

 ORLANDO CALVAY,
                                                    CASE NO.:
                              Plaintiff,

 v.

 MIDLAND CREDIT MANAGEMENT,
 INC.,

                              Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL


                                           INTRODUCTION
 1.   The United States Congress has found abundant evidence of the use of abusive, deceptive,

      and unfair debt collection practices by many debt collectors, and has determined that

      abusive debt collection practices contribute to the number of personal bankruptcies, to

      marital instability, to the loss of jobs, and to invasions of individual privacy. Congress

      wrote the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq, to eliminate abusive

      debt collection practices by debt collectors, to insure that those debt collectors who refrain

      from using abusive debt collection practices are not competitively disadvantaged, and to

      promote consistent State action to protect consumers against debt collection abuses.

 2.   Plaintiff ORLANDO CALVAY (“Plaintiff”) through Plaintiff’s attorneys, brings this

      lawsuit to challenge the actions of Defendant MIDLAND CREDIT MANAGEMENT,

      INC. (“Defendant”) with regard to attempts by Defendant, a debt collector, to unlawfully

      and abusively collect a debt allegedly owed by Plaintiff, and this conduct caused Plaintiff

      damages.
Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 7




 3.    Plaintiff makes these allegations on information and belief, with the exception of those

       allegations that pertain to a Plaintiff, or to a Plaintiff's counsel, which Plaintiff alleges on

       personal knowledge.

 4.    While many violations are described below with specificity, this Complaint alleges

       violations of the statutes cited in their entirety.

 5.    Unless otherwise stated, Plaintiff alleges that any violations by Defendant were knowing

       and intentional, and that Defendant did not maintain procedures reasonably adapted to

       avoid any such violation.

 6.    Unless otherwise indicated, the use of any Defendant’s name in this Complaint includes all

       agents, employees, officers, members, directors, heirs, successors, assigns, principals,

       trustees, sureties, subrogees, representatives, and insurers of that Defendant named.
                                       JURISDICTION AND VENUE
 7.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1692; and, 28

       U.S.C. § 1367 for supplemental state claims.

 8.    This action arises out of Defendant’s violations of Fair Debt Collection Practices Act, 15

       U.S.C. § 1692, et seq. (“FDCPA”); and, Florida Statutes §559.77(2), §559.72(7), Florida

       Statutes §559.72(9)

 9.    Because Defendant conducts business within the State of Florida, personal jurisdiction is

       established.
 10.   Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff resides

       in the County of Broward, State of Florida which is within this judicial district; (ii) the

       conduct complained of herein occurred within this judicial district; and, (iii) Defendant

       conducted business within this judicial district at all times relevant.
                                              PARTIES
 11.   Plaintiff is a natural person who resides in Broward County, State of Florida, from whom a

       debt collector sought to collect a consumer debt which was due and owing or alleged to be
       due and owing from Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

       1692a(3).

                                                     2
Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 7




 12.   Plaintiff is informed and believes, and thereon alleges, that Defendant is located in the

       State of California.

 13.   Plaintiff is informed and believes, and thereon alleges, that Defendant, in the ordinary

       course of business, regularly, on behalf of themselves or others, engage in “debt collection”

       as that term is defined by 15 U.S.C. § 1692a(6).
                                      FACTUAL ALLEGATIONS
 14.   At all times relevant, Plaintiff is an individual residing within the State of California.

 15.   Plaintiff is informed and believes, and thereon alleges, that at all times relevant, Defendant
       conducted business in the State of California.

 16.   Sometime prior to 2019, Plaintiff allegedly incurred financial obligations to the original

       creditor, Synchrony Bank., that were money, property, or their equivalent, which are due or

       owing, or alleged to be due or owing, from a natural person to another person and were

       therefore a “consumer debt” as that term is defined by 15 U.S.C. § 1692a(5).

 17.   Sometime thereafter, Plaintiff fell behind in the payments owed on the debt.

 18.   Following Plaintiff’s delinquency, Synchrony Bank allegedly transferred, placed or

       assigned Plaintiff’s alleged debt to Defendant for collection.

 19.   As a result of Plaintiff’s alleged delinquency, Plaintiff has received written and telephonic

       communications from Defendant attempting to collect Plaintiff’s alleged debt.                These
       letters constitute “debt collection” as that phrase is defined by 15 U.S.C. § 1692a(6).

 20.   On June 5, 2019, Plaintiff informed Defendant via certified mail that Plaintiff refused to

       pay Plaintiff’s debt alleged to be owed to Defendant.

 21.   Thereafter, Defendant received Plaintiff’s refusal to pay letter on July 8, 2019 at 1:59 p.m.

 22.   Despite receiving Plaintiff’s written request, Defendant has continued to contact Plaintiff

       with regard to Plaintiff’s alleged debt, including, but not limited to, a written

       communication dated July 17, 2019; August 28, 2019; December 4, 2019; and, December
       11, 2019.



                                                    3
Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 7




 23.   Such contact after a refusal to pay letter was received constitutes a violation of 15 U.S.C. §

       1692c(c).
                              CAUSES OF ACTION CLAIMED BY PLAINTIFF
                                              COUNT I
                   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                15 U.S.C. §§ 1692-1692(p) (FDCPA)

 24.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein.

 25.   The foregoing acts and omissions constitute numerous and multiple violations of the

       FDCPA.

 26.   As a result of each and every violation of the FDCPA, Plaintiff is entitled to any actual

       damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for a knowing or willful

       violation in the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and

       reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from each

       Defendant individually.
                                              COUNT II
                   VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(7)

 27.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein.

 28.   Florida Statutes §559.72(7) states:
                “In collecting debts, no person shall…
                 (7) Willfully communicate with the debtor or any member of her or
                 his family with such frequency as can reasonably be expected to
                 harass the debtor or her or his family, or willfully engage in other
                 conduct which can reasonably be expected to abuse or harass the
                 debtor or any member of her or his family.
 29.   The foregoing acts and omissions constitute numerous and multiple violations of the

       FCCPA..


 30.   As a result of each and every violation of the FCCPA, pursuant to Florida Statute

                                                  4
Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 7




      §559.77(2), Plaintiff is entitled to recovery for actual damages, statutory damages of up to

      $1,000.00 per violation, together with reasonable attorneys’ fees and court costs.

                                              Count III

                VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(9)

    31. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein.


    32. Florida Statutes §559.72(9) states:

      “In collecting consumer debts, no person shall:

      (9) Claim, attempt, or threaten to enforce a debt when such person knows that
      the debt is not legitimate, or assert the existence of some other legal right when
      such person knows that the right does not exist.

    33. To state a claim for violation under § 559.72(9) of the FCCPA, it must be alleged that the

       defendant asserted a legal right that did not exist and that the defendant had actual

       knowledge that the right did not exist. Pollock v. Bay Area Credit Service, LLC, 2009

       WL 2475167 at * 9 (S.D. Fla. Aug. 13, 2009). An allegation that an attempt to collect a

       debt in violation of state or federal law is sufficient to state a claim that defendant

       asserted a legal right that did not exist. Brook v. Suncoast Schools, FCU, 2012 WL

       6059199 at * 3 (M.D. Fla. Dec. 6, 2012) (complaint stated a plausible claim for relief

       where plaintiff alleged that defendant asserted a legal right that did not exist by

       attempting to collect a debt in violation of the FDUTPA and the TCPA).

    34. As set forth above, Defendant has on multiple occasions contacted Plaintiff by written

       communications despite receiving a refusal to pay letter by Plaintiff.

    35. By attempting to collect a debt in violation of the FDCPA, Defendant asserted a legal

       right that did not exist in violation of Florida Statutes §559.72(9).


                                                 5
Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 7



    36. As a direct and proximate result of the violation of the FCCPA by Defendant, Plaintiff

       has been damaged.

    37. As a result of the above violations of the FCCPA, pursuant to Florida Statute §559.77(2),

       Plaintiff is entitled to recovery for actual damages, statutory damages of up to $1,000.00,

       together with reasonable attorneys’ fees and court costs.




                                  PRAYER FOR RELIEF
 WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
       •   An award of actual damages, in an amount to be determined at trial, pursuant to 15

           U.S.C. § 1692k(a)(1), against each named Defendant individually;

       •   An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §

           1692k(a)(2)(A), against each named Defendant individually;

       •   An award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C.

           § 1692k(a)(3), against each named Defendant individually;

       •   An award of actual damages, statutory damages of up to $1,000.00 per violation,

           together with reasonable attorneys’ fees and court costs pursuant to Florida Statutes

           §559.77(2), §559.72(7), Florida Statutes §559.72(9);

       •   Any and all other relief that this Court deems just and proper.




                                                6
Case 0:20-cv-60140-FAM Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 7




                                            TRIAL BY JURY
 38.   Pursuant to the seventh amendment to the Constitution of the United States of America,

       Plaintiff is entitled to, and demands, a trial by jury.



 Dated: January 22, 2020                                                     Respectfully submitted,

                                                                   ___/s/ Jonathan Benjamin___
                                                                        JONATHAN BENJAMIN
                                                                            Florida Bar No. 91315
                                                             BENJAMIN LAW PRACTICE, PLLC
                                                                    4581 Weston Road, Suite 155
                                                                                Weston, FL 33331
                                                                      Telephone: (954) 716-8362
                                                                       Facsimile: (954) 477-8020
                                                                             Attorney for Plaintiff,
                                                                           ORLANDO CALVAY

                                   CERTIFICATE OF SERVICE
 I HEREBY CERTIFY that on JANUARY 22, 2020, I electronically filed the foregoing with the
 Clerk of Court by using the CM/ECF System and that the forgoing document is being served this
 day on all counsel of record via transmission of Notices of Electronic Filing generated by
 CM/ECF.




                                                                   ___/s/ Jonathan Benjamin___
                                                                        JONATHAN BENJAMIN
                                                                            Florida Bar No. 91315
                                                             BENJAMIN LAW PRACTICE, PLLC
                                                                    4581 Weston Road, Suite 155
                                                                                Weston, FL 33331
                                                                      Telephone: (954) 716-8362
                                                                       Facsimile: (954) 477-8020
                                                                             Attorney for Plaintiff,
                                                                           ORLANDO CALVAY




                                                    7
